983 F.2d 1068
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.J.D. THORNTON, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 92-1871.
United States Court of Appeals, Sixth Circuit.
Jan. 21, 1993.

1
Before KEITH and BOGGS, Circuit Judges, and GIBBONS, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
J.D. Thornton filed a motion to vacate sentence pursuant to 28 U.S.C. § 2255 in which he challenged the constitutionality of a 1986 conviction for engaging in a RICO conspiracy, in violation of 18 U.S.C. § 1962(c), and for distribution of cocaine, in violation of 21 U.S.C. § 841(a)(1).   The district court denied the motion and this appeal followed.   The parties have briefed the issues;  Thornton is proceeding without counsel.   In addition, Thornton has moved for in forma pauperis status on appeal.


4
Upon consideration, we find no reversible error in the district court's decision.   Thornton's § 2255 motion deals with the imposition of the special parole term by the sentencing court.   He contends that the imposition of the special parole term was violative of his plea agreement and should not have been made to run concurrently with his general parole term.   We have examined the record and find that there was no general parole term imposed on Thornton and that the plea agreement in question plainly reflects the parties' understanding that the sentencing court could lawfully impose a special term as part of Thornton's punishment.   The appeal is meritless.


5
Accordingly, the motion for in forma pauperis status is granted and the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Julia S. Gibbons, U.S. District Judge for the Western District of Tennessee, sitting by designation